Citation Nr: 1723235	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury with impingement from December 3, 2010.  

2.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) tear of the left knee. 
 
3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis prior to September 19, 2016, and to a rating in excess of 20 percent thereafter (not including from September 27, 2013 to July 1, 2014 when a temporary total rating was in effect for the right knee disability).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A December 2014 Board decision, in pertinent part, denied a rating in excess of 20 percent for a right shoulder injury with impingement for the period beginning December 3, 2010; a rating in excess of 10 percent for a status post anterior cruciate ligament tear of the left knee; and a rating in excess of 10 percent for right knee osteoarthritis prior to September 26, 2013.  

The Veteran appealed the December 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2016 Order, the Court vacated the determinations made in the December 2014 Board decision set forth above and remanded them to the Board for compliance with instructions provided in the Joint Motion.  

The Board notes that the December 2014 Board decision granted the Veteran a 30 percent rating, but no higher, for his right shoulder disorder prior to December 3, 2010.  The Joint Motion did not question the 30 percent rating assigned.  Accordingly, only the right shoulder claim for a rating in excess of 20 percent from December 3, 2010 remains in appellate status before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded a number of VA examinations for his right shoulder, right knee and left knee disabilities, most recently in December 2016.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

The Board also notes that additional relevant medical records were received subsequent to a September 2016 supplemental statement of the case (SSOC) and prior to certification of the Veteran's appeal to the Board.  On remand the AOJ will have an opportunity to consider this evidence and issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated copies of the Veteran's VA treatment records and associate them with the Veteran's claims folder.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified, the record clearly documented, and the Veteran afforded an opportunity to respond.

2.  Contact the Veteran and request that he either provide any outstanding relevant treatment records from any private provider, or complete a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran.  The Veteran must then be given an opportunity to respond.

3.  Afford the Veteran an appropriate VA examination to determine the severity of his right shoulder, right knee and left knee disabilities. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that provides review off all evidence received since the September 2016 SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




